Citation Nr: 1757315	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for squamous cell carcinoma left preauricular (skin cancer).

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The new and material evidence received since the last, final February 2008 rating decision, includes the Veteran's testimony at a videoconference hearing, which raises a reasonable possibility of substantiating the service connection claim for skin cancer.


CONCLUSION OF LAW

Evidence received since the final February 2008 rating decision is new and material and the service connection claim for skin cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last, final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 510 - 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service connection claim for skin cancer was previously denied in a February 2008 rating decision because the RO made a finding that his service treatment records were negative for a finding or treatment for any skin cancer or condition and that the available scientific and medical evidence did not support a conclusion that the condition was associated with herbicide exposure.  After this rating decision, the Veteran did not appeal this decision within one year; therefore, the February 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Evidence received and obtained since the February 2008 rating decision includes the Veteran's hearing testimony from his May 2017 videoconference hearing in which he provided additional details about his tour of duty, including the locations where he was exposed to Agent Orange; his military occupational specialty (MOS); the length of time he spent at that location; and his diagnosis of another disease, which establishes presumptive service connection as an enumerated disease associated with herbicides exposure under 38 U.S.C. § 3.309(e).  See May 2017 Videoconference Hearing Transcript.  This evidence is "new" because it had not been previously submitted and considered by VA.  The evidence is "material" because it serves as further development that increases the possibility that the Veteran's diagnosed skin cancer might have been related to service.  See Hodge, 155 F.3d at 1363 (finding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability).

The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512 - 513.  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, as new and material evidence has now been received, the service connection claim for skin cancer is reopened.


ORDER

New and material evidence has been submitted and the claim to reopen the service connection claim for skin cancer is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the appealed issue of entitlement to service connection for skin cancer.

The Board notes that the Veteran has not yet been afforded a VA examination for his currently diagnosed skin cancer.  Given this current diagnosis, as well as his statements pertaining to in-service exposure to herbicides, a VA examination is required.  See McLendon v Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, this issue is remanded for a VA examination and nexus opinion on the nature and etiology of the Veteran's diagnosed skin cancer, for purposes of determining eligibility for direct service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records, identified by the Veteran; and/or any outstanding VA treatment records, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed skin cancer.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed skin cancer is related to the Veteran's time in service.

b.  The VA examiner must consider and discuss all lay statements from the Veteran.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for his skin cancer, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  After ensuring compliance, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return to case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


